I dissent. I think the trial court did not err in refusing to instruct the jury that there was, in law, no evidence to show that defendant was negligent. The testimony of defendant's witnesses was that the glass which was being trimmed was six feet high and one-fourth of an inch thick and stood upright on blocks on the sidewalk. Defendant's employee was snipping off a strip one-fourth to three-eighths *Page 85 
of an inch wide along the top edge of the glass. The snipping was being done with a pair of pincers which, as shown by the testimony, caused some of the glass to be broken and crushed into fine splinters and particles so fine as to be hardly visible to the unaided eye-sight. The work was being done during the business hours of the day upon the sidewalk of one of the busiest blocks of Salt Lake City's Main Street. I think the court cannot say as a matter of law that carrying on such an operation at such a place and time, without roping off the area or maintaining a covering over the work, is not negligence, even though there was no proof to show that it is customary for glaziers in such cases to rope off the area or maintain a covering over the work.
"The custom of others engaged in the same pursuit, though generally admissible in evidence by either party as tending to show negligence or the contrary, is not conclusive. `What usually is done, may be evidence of what ought to be done, but what ought to be done is fixed by a standard of reasonable prudence, whether it usually is complied with or not.'" Shearman  Redfield on Negligence (6th Ed.) Sec. 12-a.
I think common experience tells us that to pry upon the edge of a substance so exceedingly hard and brittle as plate glass can cause splinters to be thrown some little distance. And even if the opinion of the defendant's witnesses was correct that the splinters and fine particles of glass ordinarily drop straight down, that does not, in my opinion, free defendant from the charge of negligence. If plaintiff got particles of glass in his eye from the operation being performed by defendant's workmen — and I think it clear that there was competent evidence to support such a finding — then the glass must have been projected by the force exerted on the pincers or it must have ben carried by the wind from the place of snipping. In either case the defendant should have foreseen the danger to pedestrians passing on the sidewalk where the snipping was being done at a height six feet two inches above the sidewalk. It is certainly common for wind to be blowing along Salt Lake City's Main *Page 86 
Street with force enough to carry fine particles of glass, and since defendant's workmen admitted that the operation of trimming with pincers results in fine particles of glass dropping from the point of trimming, they should have foreseen the possibility of such particles being blown into the faces of passing pedestrians. Besides this, a demonstration of trimming plate glass with pincers was conducted in the presence of the jury by defendant's witnesses. That demonstration alone might easily have constituted evidence to the jury that such an operation carried on upon the sidewalk under the circumstances shown by the evidence created a danger to passing pedestrians which was foreseeable by a person of ordinary prudence. It is certainly a matter of common knowledge that fine particles of glass can cause injury to a person's eye. The jury obviously believed the plaintiff's testimony that particles of glass entered his eye while he was approaching the place where the glass trimming operation was being conducted. Having accepted that testimony as true, the jury, I think, was entitled to say whether the snipping of glass with pincers, in such a place, without any covering over the work, was negligence.
I do not think it was necessary for the plaintiff to rely upon the doctrine of res ipsa loquitur. The circumstances, in my view, constituted affirmative evidence of negligence on the part of defendant's workmen. If that is denied, however, I think the res ipsa loquitur rule should be applied, and that it furnishes adequate support for the verdict of the jury:
"Where the thing which caused the injury complained of is shown to be under the management of the defendant or his servants, and the accident is such that in the ordinary course of things does not happen if those who have its management or control use proper care, it affords reasonable evidence, in the absence of explanation by defendant, that the accident arose from want of care."
Assuming that the jury found that plaintiff got glass in his eye from the snipping operations, then the human force *Page 87 
which initiated the course of events resulting in plaintiff's injury was in the exclusive control of defendant's servants. The accident of getting particles of glass in one's eye at such a place is such as in the ordinary course of things does not happen. It therefore put upon the defendant the duty of explanation. The explanation offered by defendant is not of some unforeseeable intervening cause carrying particles of glass into plaintiff's eye, but is merely: We admit that trimming the glass wtih pincers caused fine particles and splinters of glass to be discharged from the point of operation, but our experience is that such particles ordinarily drop down to the ground, and if in this instance some of the particles got into plaintiff's eye, we are not responsible, for we have never known of such a thing to happen before. To me, that is not a satisfactory explanation, and if resort to the rule of res ipsa loquitur is needed, then we should apply it. Nor do I think that the state of the pleadings prevents application of the doctrine. See 45 C.J. 1226, note 88-92, and Mintzer v. Wilson, 21 Cal. App. 85, 68 P.2d 370, Syllabus 11.
The rule, res ipsa loquitur, has usually been applied in the case of falling objects. If the falling object which causes injury is a tiny splinter of glass instead of a brick or cask, I do not think that prevents the application of the doctrine. And if the splinter of glass is deflected a few feet from its downward fall by an ordinary wind, I think the doctrine may still be applicable. It can hardly be denied that, if defendant's workmen had been engaged in pouring fine particles of glass into the air at a point six feet above a busy city sidewalk while many pedestrians were passing, they would have been considered negligent. The testimony shows that the glass snipping operation was carried on for approximately fifteen minutes. To carry on such an operation at the place in question without maintaining a covering over the work seems to me to justify not only the refusal of the trial court to rule that there was no evidence of negligence *Page 88 
but also to furnish adequate support to sustain the verdict of the jury.
I am also of the opinion that none of the other assignments of error made by appellant are well taken, and that the judgment of the trial court should therefore be affirmed.